   Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 1 of 13 PageID #:2272




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 J&L PACK, INC., d/b/a PLAY IT AGAIN
 SPORTS, et al.,
                                                    No. 20 C 3389
              Plaintiffs,
                                                    Judge Thomas M. Durkin
       v.

 NOVA CASUALTY COMPANY,

              Defendant.

                    MEMORANDUM OPINION AND ORDER

      Play It Again Sports is a sporting goods franchise with stores across the

country. Several franchisees allege that their insurer, Nova Casualty Company,

wrongfully denied coverage for losses they incurred due to government-ordered

shutdowns arising from the COVID-19 pandemic. The parties filed cross-motions for

summary judgment pursuant to Federal Rule of Civil Procedure 56(a). See R. 30, 34.

The Court heard oral arguments on July 8, 2021. For the reasons that follow,

Plaintiffs’ motion is denied and Nova’s motion is granted.

                                     Background

      Plaintiffs are seven franchisees that operate Play It Against Sports stores in

Illinois, Ohio, West Virginia, Michigan, and California. R. 32 ¶¶ 2, 4, 6, 8, 10, 12, 14.

In March 2020, at the outset of the COVID-19 pandemic, civil authorities in each of

those states issued orders suspending or limiting operations of non-essential

businesses. Id. ¶¶ 19-24; R. 2 ¶¶ 2, 20. The orders specifically required such

businesses to “cease all activities” and “operations.” See R. 32-8 at 3 (Illinois); R. 32-
    Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 2 of 13 PageID #:2273




9 at 2 (Ohio); R. 32-10 at 4 (West Virginia); R. 32-11 at 3 (Michigan); R. 32-12 at 2-3

(California).1

       As operators of non-essential businesses, Plaintiffs contend that complying

with the orders caused them to lose business income. Id. ¶ 28; R. 2 ¶¶ 21-22. They

accordingly filed insurance claims with Nova, and now seek coverage under two

separate policy provisions: the Business Income provision and the Civil Authority

provision. R. 2 ¶¶ 24, 41, 47, 54.2 Both provisions appear under Section 1 of the policy.

       The Business Income provision states in relevant part:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary suspension of your “operations” during the “period of
       restoration”. The suspension must be caused by direct physical loss of or
       damage to property at the described premises. The loss or damage must
       be caused by or result from a Covered Cause of Loss.

R. 32-1 at 29.

       The policy defines a “Covered Cause of Loss” as a “direct physical loss unless

the loss is excluded or limited under Section 1 – Property.” Id. at 24.

       The Civil Authority provision covers loss of income caused by action of a civil

authority that “prohibits access” to the insured’s premises:

       When a Covered Cause of Loss causes damage to property other than
       property at the described premises, we will pay for the actual loss of
       Business Income you sustain and necessary Extra Expense caused by



1The citations to page numbers throughout this opinion are based on the page
number appearing in the top right-hand corner of the ECF-filed document.

2 There are technically seven different policies at issue in this case, but the Business
Income, Civil Authority, and Virus Exclusion provisions in each are identical. See R.
37 at 10 n.1. Thus, for ease of reference, the Court will refer to the policies in the
singular and cite to one policy instead of all seven.
                                           2
  Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 3 of 13 PageID #:2274




      action of civil authority that prohibits access to the described premises,
      provided that both of the following apply:

        (1) Access to the area immediately surrounding the damaged property
            is prohibited by civil authority as a result of the damage, and the
            described premises are within that area but are not more than one
            mile from the damaged property; and

        (2) The action of civil authority is taken in response to dangerous
            physical conditions resulting from the damage or continuation of
            the Covered Cause of Loss that caused the damage, or the action
            is taken to enable a civil authority to have unimpeded access to
            the damaged property.

R. 32-1 at 32.

      Nova denied coverage in April 2020. R. 32 ¶ 30. In a series of letters, the

company stated that coverage was unavailable under the Business Income provision

because there was no evidence that the suspension of Plaintiffs’ businesses was

caused by “direct physical loss of or damage to property.” See, e.g., R. 2-1 at 2-3. As

for the Civil Authority provision, Nova wrote that the government orders were not

issued in response “to damage to property away from the described premises nor were

they in response to dangerous physical conditions resulting from the damage or

continuation of the Covered Cause of Loss that caused the damage.” Id. at 4. Finally,

Nova stated in the letters that the loss of business income Plaintiffs experienced was

caused by a virus—namely, the coronavirus—and that the policy’s Virus Exclusion

provision precluded coverage. Id. at 5.

      That provision provides that Nova “will not pay for loss or damage caused

directly or indirectly by . . . any virus, bacterium, or other microorganism that induces

or is capable of inducing physical distress, illness or disease.” R. 32-1 at 40, 43. The



                                           3
    Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 4 of 13 PageID #:2275




exclusion also includes an anti-concurrent causation clause, which states that loss or

damage is excluded “regardless of any other cause or event that contributes

concurrently or in any sequence to the loss.” Id. at 40. The exclusion applies “whether

or not the loss event results in widespread damage or affects a substantial area.” Id.

at 40. This exclusionary language appears under Section 1 of the policy, the same

section as the Business Income and Civil Authority provisions.

       After receiving the denial letters, Plaintiffs filed suit in June 2020 and brought

four separate claims. See R. 2. Counts I and II allege that Nova breached the parties’

insurance contract by denying coverage under the Business Income and Civil

Authority provisions.3 Count III seeks a declaration that the policy has been

“triggered by direct physical loss of and damage to property,” and that the Virus

Exclusion provision does not apply. Count IV contends that Plaintiffs are entitled to

damages under Section 155 of the Illinois Insurance Code because Nova acted in bad

faith when it denied coverage. As stated earlier, both parties have moved for

summary judgment. R. 30; R. 34. Plaintiffs’ motion is for partial summary judgment

in that it is limited to the question of liability and does not address the bad faith

claim. See R. 31 at 2.




3  Plaintiffs’ motion for partial summary judgment does not discuss the Civil
Authority provision, and Plaintiffs chose not to respond to Nova’s arguments
regarding that provision in their opposition brief to Nova’s motion. At oral argument,
counsel for Plaintiffs said that he did not want to “formally concede” coverage under
the Civil Authority provision, but he declined to advance any argument in favor of it.
See R. 46 at 18.
                                           4
    Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 5 of 13 PageID #:2276




                                            Standard

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986). The Court considers the entire evidentiary record and must view all

of the evidence and draw all reasonable inferences from that evidence in the light

most favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir.

2018). To defeat summary judgment, a nonmovant must produce more than a “mere

scintilla of evidence” and come forward with “specific facts showing that there is a

genuine issue for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887,

894, 896 (7th Cir. 2018). Ultimately, summary judgment is warranted only if a

reasonable jury could not return a verdict for the nonmovant. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

                                         Analysis

       Under Illinois law, construction of an insurance policy is a question of law. Country

Mut. Ins. Co. v. Livorsi Marine, Inc., 856 N.E.2d 338, 342 (Ill. 2006).4 “When construing

the language of an insurance policy, a court is to ascertain and give effect to the intentions

of the parties as expressed by the words of the policy.” Id. at 342-43. “An insurance policy


4While the policies at issue were delivered to franchisees in five different states, the
parties agree that Illinois law governs this dispute because there is no conflict of laws
between the states regarding the interpretation of insurance contracts. See R. 43 at
3; R. 37 at 11 (citing Gleim v. Roberts, 919 N.E.2d 367, 370 (Ill. App. Ct. 2009) (“In
the absence of a conflict in the relevant laws of the two states, the law of the forum
state applies. That means that if a case is brought in Illinois, then Illinois law
applies.”)). The Court accordingly applies Illinois law here.

                                              5
   Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 6 of 13 PageID #:2277




must be construed as a whole, giving effect to every provision.” Id. at 343. “If the words

used in the policy are unambiguous, they are given their plain, ordinary, and popular

meaning.” Id. “Although insurance policies are construed liberally in favor of coverage,

this rule of construction comes into play only when the policy language is ambiguous.” Id.

“Words are ambiguous if they are reasonably susceptible to more than one interpretation,

not simply if the parties can suggest creative possibilities for their meaning, and a court

will not search for ambiguity where there is none.” Valley Forge Ins. Co. v. Swiderski

Elecs., Inc., 860 N.E.2d 307, 314 (Ill. 2006) (citations omitted).

       As stated earlier, Plaintiffs assert coverage under two policy provisions: the

Business Income provision and the Civil Authority provision. The Business Income

provision provides coverage if operations are suspended due to “direct physical loss of or

damage to property at the described premises.” The loss or damage must be caused by or

result from a “covered cause of loss.” The Civil Authority provision provides coverage for

losses incurred when, among other things, authorities prohibit access to the covered

premises. The premises at issue here are Plaintiffs’ stores.

       Nova contends that neither provision applies, and argues that even if one or both

did apply, the policy’s Virus Exclusion provision defeats coverage since Plaintiffs’ losses

were caused by a virus. Nova points to several cases from this jurisdiction and others in

which courts concluded that similar virus exclusions barred coverage for coronavirus-

related losses. In response, Plaintiffs argue that the Virus Exclusion is not applicable

because (1) the shutdown orders, not the virus, caused the loss of business income, and (2)

Plaintiffs are unaware of any virus on their premises.



                                              6
   Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 7 of 13 PageID #:2278




       Plaintiffs’ arguments are unpersuasive. Even if the Court found in Plaintiffs’ favor

regarding the Business Income and Civil Authority provisions, the Virus Exclusion is

plain and unambiguous: Nova is not required to pay for loss or damage “caused directly or

indirectly by . . . any virus . . . that induces or is capable of inducing physical distress,

illness or disease.” The coronavirus is a “virus” that is “capable of inducing physical

distress, illness or disease,” and while it may not have “directly” cause Plaintiffs’ lost

business income, there is no question that it was at least “indirectly” responsible. Without

COVID-19, the shutdown orders simply would not exist—indeed, they were enacted

because of the virus. See, e.g., R. 32-8 at 2 (Illinois governor declaring action “in response

to the outbreak of Coronavirus Disease 2019”); R. 32-10 at 11 (West Virginia governor

stating that the order’s intent is “to ensure that the maximum number of people self-

isolate . . . to slow the spread of COVID-19 to the greatest extent possible.”); R. 32-12 at 3

(California governor stating that “[o]ur goal is simple, we want to bend the curve, and

disrupt the spread of the virus.”).

       Moreover, and as previously noted, the Virus Exclusion contains an anti-concurrent

causation clause. See R. 32-1 at 40 (“Such loss or damage is excluded regardless of any

other cause or event that contributes concurrently or in any sequence to the loss.”). Under

Illinois law, anti-concurrent causation clauses can preclude insurance coverage “if even

one contributing cause is an excluded event.” Bozek v. Erie Ins. Grp., 46 N.E.3d 362, 369

(Ill. App. Ct. 2015); see also Mashallah, Inc. v. W. Bend Mut. Ins. Co., 2021 WL 679227, at

*3 (N.D. Ill. Feb. 22, 2021) (“[T]he question that matters when analyzing an anti-

concurrent causation clause is whether an excluded cause was one contributing cause of



                                              7
   Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 8 of 13 PageID #:2279




the loss at issue.”) (internal quotation omitted). The coronavirus, an excluded event, set

the shutdown orders in motion. As the virus spread in March 2020, public officials across

the country imposed restrictions to slow its growth. Those restrictions, in turn, required

Plaintiffs to cease certain activities at their stores. The virus, then, certainly contributed

to Plaintiffs’ lost income—especially since the clause applies “regardless of any other cause

or event that contributes . . . in any sequence to the loss.” This is not a situation where it’s

unclear why the orders were put in place. Quite the opposite—public officials launched

public awareness campaigns and organized press conferences to make sure everyone knew

that the orders were aimed at bending the curve of new cases. See, e.g., Do Your Part!

IEMA, IDPH Release New Campaign to Encourage Residents to Stay Home during

COVID-19,        State     of     Illinois     (April     13,      2020),     available      at

https://www2.illinois.gov/ready/Press/Pages/041320.aspx. Plaintiffs’ position that the

Virus Exclusion does not apply because the orders were the “exclusive cause” of their lost

income simply defies common sense. See AFM Mattress Co., LLC v. Motorists Com. Mut.

Ins. Co., 503 F. Supp. 3d 602, 607 (N.D. Ill. 2020) (“Plaintiff’s argument that its losses

occurred because the Indiana and Illinois governmental entities issued shutdown orders,

not because of the virus itself, is unpersuasive.”).

       Plaintiffs’ other argument—that they are unaware of any virus on their premises—

does not fare any better. The exclusion covers “any virus” and relieves Nova of paying for

loss or damage arising “directly or indirectly” from that virus. This all-encompassing

language makes no reference to the covered premises, nor does it tether its applicability

to any particular location. Several courts interpreting identical or nearly identical



                                               8
   Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 9 of 13 PageID #:2280




language have concluded the same. See, e.g., Mashallah, Inc., 2021 WL 679227 at *4

(“[T]he argument that COVID-19 must be physically present at Plaintiffs’ premises to

trigger coverage is flatly contrary to the plain text of the Virus Exclusions, which contains

no such requirement.”); Beach Glo Tanning Studio Inc. v. Scottsdale Ins. Co., 2021 WL

2206077 at *5 (D.N.J. May 28, 2021) (“The plain language of the Virus Exclusion does not

require a virus to be at the insured property.”); LJ New Haven LLC v. AmGUARD Ins.

Co., 2020 WL 7495622 at *6 (D. Conn. Dec. 21, 2020) (similar).

       Nevertheless, Plaintiffs point to two out-of-circuit cases in support of their

argument for the opposite result. In the first, Urogynecology Specialist of Florida LLC v.

Sentinel Insurance Company, the court denied a motion to dismiss in part because the

virus exclusion was ambiguous. 489 F. Supp. 3d 1297, 1302 (M.D. Fla. 2020). But as an

initial matter, Urogynecology Specialist appears to be an outlier in the context of insurance

disputes arising out of the pandemic; most district courts across the country have found

similar exclusion provisions unambiguous. See, e.g., Raymond H Nahmad DDS PA v.

Hartford Cas. Ins. Co., 499 F. Supp. 3d 1178, 1188-90 (S.D. Fla. 2020) (interpreting the

same exclusion language in Urogynecology Specialist and finding it unambiguous); Wilson

v. Hartford Cas. Co., 492 F. Supp. 3d 417, 427 (E.D. Pa. 2020) (same); Franklin EWC, Inc.

v. Hartford Fin. Servs. Grp., Inc., 488 F. Supp. 3d 904, 907 (N.D. Cal. 2020) (same).

       Outlier aside, Urogynecology Specialist is distinguishable as the clause at issue in

that case stated that the insurer “[would] not pay for loss or damage caused directly or

indirectly by . . . [the p]resence, growth, proliferation, spread, or any activity of ‘fungi’, wet

rot, dry rot, bacteria or virus.” 489 F. Supp. 3d at 1302. In holding that the clause did not



                                                9
  Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 10 of 13 PageID #:2281




unambiguously apply to the coronavirus, the court reasoned that the virus “does not

logically align with the group of . . . other pollutants” listed in the exclusion. Id. No similar

problem exists here because the policy treats the exclusion for any “virus, bacterium or

other microorganism” as a separate and distinct exclusion from “fungi, wet rot or dry rot.”

See R. 32-1 at 43 (“fungi, wet rot or dry rot” appearing in a different sub-section as “virus,

bacterium or other microorganism”). And there can be little question that viruses,

including the coronavirus, are similar enough to “bacterium or other microorganisms” that

grouping    them    together    is   warranted.     See   Virus,   Encyclopedia     Britannica,

https://www.britannica.com/science/virus (last accessed Aug. 9, 2021) (describing a virus

as an agent that multiplies in living cells of animals, plants, or bacteria). So unlike in

Urogynecology Specialist, there is no concern that the coronavirus, as a type of virus, does

not “logically align” with the other pollutants listed alongside it.

       Plaintiffs also rely on Elegant Massage, LLC v. State Farm Mutual Auto Insurance,

506 F. Supp. 3d 360 (E.D. Va. 2020). There, the policy excluded coverage for losses

stemming from the “[g]rowth, proliferation, spread or presence” of a virus. The court read

this together with other policy language to mean that the virus exclusion provision applied

“where a virus has spread throughout the property.” Id. at 379. The relevant language at

issue here, however, sweeps more broadly, excluding from coverage loss or damage

“caused directly or indirectly” by “any virus” whether or not the “loss event results in

widespread damage or affects a substantial area.” It is not clear what the difference is

between “widespread damage” and damage that affects a “substantial area,” but as

explained, the exclusion still applies so long as the virus is indirectly responsible. Cf. Image



                                               10
  Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 11 of 13 PageID #:2282




Dental, LLC v. Citizens Ins. Co. of Am., 2021 WL 2399988, at *9 (N.D. Ill. June 11, 2021)

(no coverage in coronavirus coverage dispute because the losses were at least “indirectly”

caused by the virus).

       Elegant Message is distinguishable for another reason. That court, sitting in

diversity, found the policy’s anti-concurrent causation clause inapplicable because such

clauses are not recognized under Virginia law. This case, by contrast, involves

interpretation of Illinois law, which does recognize anti-concurrent causation clauses,

including the one at issue here. See Riverwalk Seafood Grill, 2021 WL 81659 at *3

(interpreting Illinois law and finding no coverage in light of policy’s anti-concurrent

causation clause).

       A few additional points. First, Illinois law requires that the exclusion provision

relied upon to deny coverage be “clear and free from doubt,” and places the burden on the

insurer to prove that the provision is applicable. Rogers Cartage Co. v. Travelers Indem.

Co., 103 N.E.3d 504, 521 (Ill. App. Ct. 2020). Nova has met that burden in this case

because, as explained, the Virus Exclusion is unambiguous and defeats any potential

coverage under the Business Income and Civil Authority provisions. Second, while the

Seventh Circuit has not addressed whether a policy’s virus exclusion provision enables

insurance companies to deny coverage for losses arising out of the coronavirus pandemic,

nearly every court in this District to consider the issue has found that they can. See, e.g.,

AFM Mattress Co., LLC v. Motorists Com. Mut. Ins. Co., 503 F. Supp. 3d 602, 607 (N.D.

Ill. 2020) (“[T]he virus exclusion itself made clear that the exclusion applied to civil

authority coverage.”); Riverwalk, 2021 WL 81659 at *3 (“[T]he plain language of the Virus



                                             11
  Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 12 of 13 PageID #:2283




Exclusion is dispositive here and requires the Court to dismiss [plaintiff's] Complaint”);

Image Dental, LLC v. Citizens Ins. Co. of Am., 2021 WL 2399988, at *8 (N.D. Ill. June 11,

2021) (“COVID-19 is a virus. Since the Governor issued the shutdown orders to curb the

spread of COVID-19, the virus was at least indirectly responsible for Image Dental’s

inability to legally use its property. So, the Virus exclusion also applies.”); M&E Bakery

Holdings, LLC v. Westfield Nat’l Ins. Co., 2021 WL 1837393, at *4 (N.D. Ill. May 7, 2021)

(“Thus the loss of income was an indirect result of the coronavirus and is therefore

excluded from coverage.”); Mashallah, Inc., 2021 WL 679227 at *2 (“COVID-19 is clearly

any virus that directly or indirectly caused damage to Mashallah’s business”) (emphasis

in original); Dental Experts, LLC v. Massachusetts Bay Ins. Co., 2021 WL 1722781, at *4

(N.D. Ill. May 1, 2021) (granting motion to dismiss based on similar exclusion language);

but see Legacy Sports Barbershop LLC v. Cont’l Cas. Co., 2021 WL 2206161, at *3 (N.D.

Ill. June 1, 2021) (finding exclusion provision ambiguous since it excluded from coverage

loss or damage caused by “microbes” not “virus[es]”).

       Finally, because the Virus Exclusion precludes coverage, Plaintiffs’ bad faith claim

necessarily fails. Section 155 of the Illinois Insurance Code provides a remedy to “insureds

who encounter unnecessary difficulties resulting from an insurance company’s

unreasonable and vexatious refusal to honor its contract with the insured.” First Ins.

Funding Corp. v. Fed. Ins. Co., 284 F.3d 799, 807 (7th Cir. 2002) (internal quotations

omitted). “However, when an insurer denies the claim of an insured because no coverage

exists, the insurer has not failed to honor its contractual obligations under an insurance

policy.” Id. “As such, Illinois courts allow a cause of action to proceed under Section 155



                                            12
  Case: 1:20-cv-03389 Document #: 48 Filed: 08/11/21 Page 13 of 13 PageID #:2284




only if the insurer owed the insured benefits under the terms of the policy.” Id. Here, the

Virus Exclusion forecloses Plaintiffs’ insurance claims based on the Business Income and

Civil Authority provisions, so Nova has not failed to meet its contractual obligations.

Plaintiffs argued in their opposition brief to Nova’s motion for summary judgment that

the bad faith claim should be subject to discovery and a hearing in order to prove up

damages. But there can be no damages if no benefits are owed. See Martin v. Ill. Farmers

Ins., 742 N.E.2d 848, 857 (Ill. App. Ct. 2000) (“[A] defendant cannot be liable for section

155 relief where no benefits are owed.”). Plaintiffs’ bad faith claim is accordingly

dismissed.

                                        Conclusion

       For all these reasons, the Court grants Nova’s motion for summary judgment, R.

34, and denies Plaintiffs’ partial motion, R. 30. Because the Virus Exclusion bars coverage,

all four counts in Plaintiffs’ complaint are dismissed, and this civil case is terminated.


                                                         ENTERED:




                                                         ______________________________
                                                         Honorable Thomas M. Durkin
                                                         United States District Judge
Dated: August 10, 2021




                                             13
